                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION
                          Criminal No. 4:17-CR-58-1H
                             Civil No. 4:19-CV-57-H


DARRICUS DIQUEL SUGGS,                      )
                                            )
                     Petitioner,            )
                                            )
      v.                                    )                   ORDER
                                            )
UNITED STATES OF AMERICA,                   )
                                            )
                     Respondent.            )




       Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing

§ 2255 Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant

to Rule 5, Rules Governing § 2255 Proceedings, or to make such other response as

appropriate to the above-captioned § 2255 Motion to Vacate, Set Aside or Correct

Sentence, within forty (40) days of the filing of this order.

       SO ORDERED. This 30th
                        ___ day of April, 2019.



                                        MALCOLM J. HOWARD
                                        SENIOR UNITED STATES DISTRICT JUDGE
